Case 1:17-cv-05753-JGK Document 175 Filed 04/19/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SCHEUFELE, ET AL.,
L7-ev-5753 (JGR)
Plaintiffs,
ORDER
- against -
TABLEAU SOFTWARE, INC., ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:
A conference is scheduled for Tuesday, May 4, 2021 at 3:30

pm.

SOQ ORDERED.

Dated: New York, New York
April 19, 2021

L Moke

John G. Koelti
United States District Judge

 

 

 

 

USDS. SDNY
ELECTRONICALLY FILED»
DATE FILED: _!-//

 

 

 

 

 

 

 

 
